DETAILED ACTION

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: a surgical instrument containing an end effector, clamp arm, control circuit and generator in which the tissue impedance and type are determined and energy modalities are selected is well known in the art. Further, signal waveforms being generated by the energy modalities is also well known in the art.  This is supported by at least the references cited during the prosecution of this case, but other references in the general area could be located with minimal effort.  After consideration of Applicant’s remarks, (filed on 03/01/2021, pages 12-15), and further search and consideration, Examiner takes the position that the prior art does not teach or suggest using the claimed device to adjust the compression force by changing the gap size between the tissue and the clamp arm based on a proportion of the first signal waveform to the second signal waveform, as stated in independent claim 1.  Applicant has found Examiner’s argument (filed 03/01/2021) persuasive upon reconsideration of the prior art as cited in the previous action, as the compression force is not dependent upon the proportion of the energies, such instead the transducer reaching a predetermined value.  Upon updating the search surrounding the claimed invention, prior art is silent in selecting various energy modalities in which the compression force is adjusted upon.  
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794